 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEON CODY, et al.,                              No. 2:19-CV-2383-JAM-DMC
12                      Plaintiffs,
13           v.                                       ORDER
14    CALIFORNIA SUPERIOR COURT IN
      AND FOR TRINITY COUNTY, et al.,
15
                        Defendants.
16

17

18                 Plaintiffs, who are proceeding pro se, brings this civil action. On the court’s own

19   motion, and good cause appearing therefor, the scheduling conference set for April 15, 2020, at

20   10:00 a.m., before the undersigned in Redding, California, is vacated pending resolution of

21   defendants’ motions to dismiss.

22                 IT IS SO ORDERED.

23

24   Dated: January 2, 2020
                                                          ____________________________________
25                                                        DENNIS M. COTA
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28
                                                      1
